Title: From George Washington to Major General Horatio Gates, 25 July 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters West Point 25th July 1779
        
        I have duly received your favour of the 18th With respect to the ration for the Artificers at Springfield it ought to be regulated by the contract which has been made with them as far as the state of supplies will permit—As you can best judge of this being on the spot, I shall be obliged to you to give direction to the Commissary accordingly. I do not know by what authority the usual ration has been retrenched, General Knox can give me no information on the subject—The Officers and guards stationed there ought to receive the same ration, which is given to the troops with you.
        
        The want of regularity you mention in the care and distribution of the Ordnance stores, requires to be remedied—I shall direct General Knox to take proper measures for this purpose as far as the present establishment of the department will permit; though the œconomy and management of the stationary magazines and Arsenals do not depend on military authority; but rest intirely with the Board of War— Tis to them also, that the disposal of the salt peter and sulphur you mention belongs—I shall immediately write to them upon the several subjects—of your letter, that require their attention.
        Were it necessary, I should with pleasure confirm your order for the 50 barrells of powder; but you have in this respect the same power in conjunction with your commanding Officer of Artillery which I have.
        You will have heard before this reaches you of a successful attack made upon Stoney Point on the night of the 15th by Brigadier General Wayne and the Corps of Light Infantry under his Command. The number of prisoners taken including the wounded amounts to 1 Lt Colo. 4 Captains. 19. Subalterns 3 staff Officers and 516 non Commission’d Officers & privates, The killed is estimated at about 50—there were 15 pieces of fine Artillery in the garrison of different sizes with a proportion of stores—on our part we had fifteen killed and eighty four wounded among the latter were seven Officers none mortally—General Wayne himself received a flesh wound in the head. The subsequent reduction of Ver Planks point made a part of the plan; but in this we were disappointed by some accidental and unavoidable delays; which gave the enemy time to march to its relief. When we came to examine Stoney Point we found that it would require more men to maintain it than we could spare and a great deal of time to put it in a State of defence against a water attack. The enemy had constructed their works wholly with a view to a land attack. Had we attempted to keep it, the Army must have remained in the vicinity ’till the defences were completed, and this would have put it in the power of the enemy to bring us to a general action on their own terms; besides uncovering West Point and exposing that important post [to] imminent hazard—We therefore removed the cannon and Stores and destroyed the works—The enemy have since repossessed the post.
        General Glover stationed at Ridgefield writes me that on the evening of the 21st forty one sail of vessels passed by Norwalk steering Eastward—We have advices in this Quarter of a considerable Embarkation near Tarry Town the shipping fell down the river from that place the 22d—We know nothing of the object of this movement, nor whether it be serious or a mere feint. I am Sir Your most Obedt Servt
        
          Go: Washington
        
        
        
          P.S. the inclosed Letters you will please to forward.
        
      